United States Court of Appeals
                     For the First Circuit


Nos. 00-1840
     00-1996

                        CRAIG CHESTNUT,

                      Plaintiff, Appellee,

                               v.

                        CITY OF LOWELL,

                     Defendant, Appellant.

                      ____________________

                             ERRATA

     The en banc opinion of this Court, issued on September 20,

2002, should be amended as follows.

     On page 8, line 10, delete "(2000)".